Exhibit 10.39

 

EXECUTION COPY

 

FOURTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

 

THIS FOURTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of October 31,
2005 (this “Amendment”) is entered into among AMERISOURCE RECEIVABLES FINANCIAL
CORPORATION, a Delaware corporation (in such capacity, the “Seller”),
AMERISOURCEBERGEN DRUG CORPORATION, a Delaware corporation, as the initial
Servicer (in such capacity, the “Servicer”), the VARIOUS PURCHASER GROUPS party
to the Agreement (as defined below), and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as administrator for each of the Purchaser Groups
party thereto (in such capacity, the “Administrator”).

 

RECITALS

 

A. The Seller, Servicer, the various Purchaser Groups and the Administrator have
entered into that certain Receivables Purchase Agreement, dated as of July 10,
2003 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”).

 

B. The parties to the Agreement desire to enter into this Amendment to amend the
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.

 

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

 

2.1 The Commitment and Scheduled Facility Termination Dates with respect to the
Commitment of Bank of America, National Association, as set forth on Fleet
Securities, Inc.’s signature page to the Agreement, are hereby amended and
restated in their entirety as set forth on Bank of America, National
Association’s signature page hereto.

 

2.2 The Commitment and Scheduled Facility Termination Dates with respect to the
Commitment of The Bank of Nova Scotia, as set forth on its signature page to the
Agreement, are hereby amended and restated in their entirety as set forth on The
Bank of Nova Scotia’s signature page hereto.

 

2.3 The Commitment and Scheduled Facility Termination Dates with respect to the
Commitment of Wachovia Bank, National Association, as set forth on its signature
page to the Agreement, are hereby amended and restated in their entirety as set
forth on the Administrator’s signature page hereto.

 

2.4 The Commitment and Scheduled Facility Termination Dates with respect to the
Commitment of PNC Bank, National Association, as set forth on its signature page



--------------------------------------------------------------------------------

to the Agreement, are hereby amended and restated in their entirety as set forth
on PNC Bank, National Association’s signature page hereto.

 

2.5 The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is hereby amended by deleting the amount “$1,050,000,000” therein and
substituting the amount “$700,000,000” therefor.

 

3. [Reserved.]

 

4. Effect of Amendment. This Amendment shall become effective upon the execution
of such Amendment by all of the parties hereto. Except as expressly amended and
modified by this Amendment, all provisions of the Agreement shall remain in full
force and effect. After this Amendment becomes effective, all references in each
of the Agreements to “this Agreement”, “hereof”, “herein”, or words of similar
effect referring to such Agreement shall be deemed to be references to the
Agreement, as amended by this Amendment. This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of the Agreement
(or any related document or agreement) other than as set forth herein.

 

5. Effectiveness. This Amendment shall become effective on the date hereof upon
(i) receipt by the Administrator of counterparts of this Amendment executed by
each of the other parties hereto (including facsimile signature pages), or other
evidence satisfactory to the Administrator of the execution and delivery of this
Amendment by such other parties, (ii) satisfaction of the Rating Agency
Condition and (iii) receipt by the Administrator of such other agreements,
documents and instruments as the Administrator may request.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to any otherwise
applicable principles of conflicts of law (other than Section 5-1401 of the New
York General Obligations Law).

 

8. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, or the Agreements or any provision hereof or thereof.

 

[signature pages begin on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller By:   /s/    J.F.
QUINN        

Name:

  J.F. Quinn

Title:

  Vice President and Corporate Treasurer AMERISOURCEBERGEN DRUG CORPORATION, as
initial Servicer By:   /s/    J.F. QUINN        

Name:

  J.F. Quinn

Title:

  Vice President and Corporate Treasurer

 

     S-1    Fourth Amendment to Receivables Purchase           Agreement (ARFC)



--------------------------------------------------------------------------------

BLUE RIDGE ASSET FUNDING CORPORATION, as a Conduit Purchaser BY:  

WACHOVIA CAPITAL MARKETS, LLC,

   

its attorney-in-fact

By:   /s/    DOUGLAS R. WILSON, SR.        

Name:

  Douglas R. Wilson, Sr.

Title:

  Vice President WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrator and as Purchaser
Agent and Related Committed Purchaser for Blue
Ridge Asset Funding Corporation By:   /s/    CECIL NOBLE        

Name:

  Cecil Noble

Title:

  Vice President Commitment: $250,000,000 Scheduled Facility Termination Date:
November 29, 2007

 

     S-2    Fourth Amendment to Receivables Purchase           Agreement (ARFC)



--------------------------------------------------------------------------------

YC SUSI TRUST, as a Conduit Purchaser By:   Bank of America, National
Association, as administrative trustee By:   /s/    CHRISTOPHER G. YOUNG        

Name:

  Christopher G. Young

Title:

  Vice President BANK OF AMERICA, NATIONAL ASSOCIATION, as a Related Committed
Purchaser for YC SUSI Trust By:   /s/    CHRISTOPHER G. YOUNG        

Name:

  Christopher G. Young

Title:

  Vice President Commitment: $125,000,000 Scheduled Facility Termination Date:
November 29, 2007

 

     S-3    Fourth Amendment to Receivables Purchase           Agreement (ARFC)



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING CORP., as a
Conduit Purchaser By:   /s/    BERNARD J. ANGELO        

Name:

  Bernard J. Angelo

Title:

  Vice President THE BANK OF NOVA SCOTIA, as Purchaser Agent and Related
Committed Purchaser for Liberty Street Funding Corp. By:   /s/    NORMAN
LAST        

Name:

  Norman Last

Title:

  Managing Director Commitment: $250,000,000 Scheduled Facility Termination
Date: November 29, 2007

 

     S-4    Fourth Amendment to Receivables Purchase           Agreement (ARFC)



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a Conduit Purchaser By:   /s/    DORIS J.
HEARN        

Name:

  Doris J. Hearn

Title:

  Vice President PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent and Related
Committed Purchaser for Market Street Funding LLC By:   /s/    DENISE D.
KILLEN        

Name:

  Denis D. Killen

Title:

  Vice President Commitment: $75,000,000 Scheduled Facility Termination Date:
November 29, 2007

 

     S-5    Fourth Amendment to Receivables Purchase           Agreement (ARFC)